DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 04/11/2022. Claims 1-5, 7-11 and 13-17 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,976,839 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Shoko Leek, applicant’s representative with Reg. No. 43,746, on 04/28/2022.
The application has been amended as follows: 
In the claim:
	Claim 1:	Replace “one or more” in line 17 with -- the --.
Claim 7:	Replace “one or more” in line 19 with -- the --.
Claim 13:	Replace “one or more” in line 19 with -- the --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5, 7-11 and 13-17 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a sensor controller, a sensor including the sensor controller, and an electronic apparatus including the sensor, capable of invalidating the position candidate of a stylus so as not to output the position of the stylus and not to use the position candidate of the stylus in a subsequent process. Independent claims 1, 7 and 13 identify the uniquely distinct limitations, “wherein the finger touch detecting step includes detecting one or more finger touch areas each representing an area touched by a finger, and the sensor controller is structured to further carry out: a determining step of determining whether each of one or more positional coordinates derived in the sector scanning step is included in the one or more finger touch areas detected in the finger touch detecting step; and an invalidating step of invalidating the positional coordinates that are determined to be included in the determining step.”
		The closest prior art, Wilson et al. (US 2014/0043251 A1) discussed in the previous Office action dated 01/13/2022, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626